Motion Granted; Vacated and Remanded and Memorandum Opinion filed
February 28, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00513-CV

                   SUNCHASE AMERICAN, LTD, Appellant
                                         V.

                          ELBERT WARNER, Appellee

                    On Appeal from the 212th District Court
                            Galveston County, Texas
                      Trial Court Cause No. 10CV3896-A

                 MEMORANDUM                       OPINION


      This is an appeal from a judgment signed November 28, 2011. On February
14, 2014, appellant filed an unopposed motion to dismiss the appeal and remand
the cause to the trial court for rendition of judgment in accordance with the parties=
agreement. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, we vacate the judgment signed November 28, 2011, and we
remand the cause to the trial court for rendition of judgment in accordance with the
parties= agreement.



                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                         2